Memorandum: The fact that portions of the stenographer’s minutes taken prior to the commencement of presentation of proof are not available is insufficient to mandate an automatic reversal of the judgment. The burden rests on appellant to demonstrate that the untranseribed portions of such minutes are required for a proper determination of the appeal (cf. People v. Fearon, 13 N Y 2d 59, 61). Thus, in accord with our previous order, defendant, upon the presentation of the appeal may show the presence of prejudice to himself from the absence from the minutes of proceedings had prior to the making of opening statements of respective counsel.